
	
		I
		112th CONGRESS
		1st Session
		H. R. 3357
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Ms. McCollum (for
			 herself, Mr. Schock,
			 Mr. Sensenbrenner,
			 Ms. Eshoo,
			 Mr. LaTourette,
			 Ms. DeGette,
			 Mrs. Emerson,
			 Mr. Simpson,
			 Mr. Chandler,
			 Mr. Tiberi,
			 Ms. Moore,
			 Mr. Dent, Mr. Jackson of Illinois,
			 Mrs. Napolitano,
			 Mr. Moran,
			 Mr. McDermott,
			 Ms. Brown of Florida,
			 Mr. Rangel,
			 Mr. Grijalva,
			 Mrs. Maloney,
			 Ms. Baldwin,
			 Mr. Honda,
			 Mr. McGovern,
			 Mr. McNerney,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Conyers,
			 Mr. Payne,
			 Ms. Hirono,
			 Mr. Israel,
			 Mr. Andrews,
			 Mr. Kind, Ms. Lee of California,
			 Mr. Brady of Pennsylvania,
			 Mr. Paulsen,
			 Mr. Cohen,
			 Mr. Murphy of Connecticut,
			 Ms. Schakowsky,
			 Mr. Towns,
			 Mr. Kildee,
			 Mr. Markey,
			 Mr. Ryan of Ohio,
			 Mr. Blumenauer,
			 Ms. Slaughter,
			 Ms. Schwartz,
			 Mr. Hastings of Florida,
			 Ms. Richardson,
			 Ms. Norton,
			 Mr. Carnahan,
			 Mr. Johnson of Georgia,
			 Mrs. Capps, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To protect girls in developing countries through the
		  prevention of child marriage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Marriage Violates the Human Rights of Girls Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Child marriage, also known as forced
			 marriage or early marriage, is a harmful traditional
			 practice that deprives girls of their basic human rights.
			(2)Child marriage as a traditional practice,
			 as well as through coercion or force, is a violation of article 16 of the
			 Universal Declaration of Human Rights, which states, Marriage shall be
			 entered into only with the free and full consent of intending
			 spouses..
			(3)According to the United Nations Children’s
			 Fund (UNICEF), an estimated 60,000,000 girls in developing countries now ages
			 20 to 24 were married under the age of 18, and if present trends continue, more
			 than 100,000,000 more girls in developing countries will be married as children
			 over the next decade, according to the Population Council.
			(4)The rape, violent abuse, and physical
			 exploitation of young girls, at times as young as ten years old, are frequent
			 consequences of children forced into marriages in countries such as Bangladesh
			 where 57 percent of girls are married by age 15.
			(5)Factors perpetuating child marriage include
			 poverty, a lack of educational or employment opportunities for girls, parental
			 concerns to ensure sexual relations within marriage, the dowry system, and the
			 perceived lack of value of girls.
			(6)Child marriage has negative effects on
			 girls’ health, including significantly increased risk of maternal death and
			 morbidity, obstetric fistula, sexually transmitted diseases, including
			 HIV/AIDS, and infant mortality and morbidity.
			(7)Girls’ schooling, creating safe community
			 spaces for girls, and programs for skills building for out-of-school girls are
			 all effective and evidence-based strategies for preventing child marriage and
			 creating a pathway to the empowerment of girls by addressing conditions of
			 poverty, low status, and norms that contribute to child marriage.
			(8)Secretary of State Hillary Rodham Clinton
			 has stated that, Stopping child marriage is not just a must for moral or
			 human rights reasons—it lays the foundation for so many other things we hope to
			 achieve. Primary education. Improved child and maternal health. Sustainable
			 economic development that includes girls..
			3.Child marriage
			 definedIn this Act, the term
			 child marriage means the marriage of a girl or boy, not yet the
			 minimum age for marriage stipulated in law in the country in which the girl or
			 boy is a resident or, where there is no such law, under the age of 18.
		4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)child marriage is
			 a violation of human rights and the prevention and elimination of child
			 marriage should be a foreign policy goal of the United States;
			(2)the practice of
			 child marriage undermines United States investments in foreign assistance to
			 promote education and skills building for girls, reduce maternal and child
			 mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent
			 gender-based violence, and reduce poverty; and
			(3)educational opportunities for girls,
			 economic opportunities for women, and reducing maternal and child mortality are
			 critical to achieving the global health and development objectives of the
			 United States, including efforts to prevent HIV/AIDS.
			5.Research and
			 data
			(a)In
			 generalThe Secretary of
			 State, the Administrator of the United States Agency for International
			 Development, and the heads of other relevant departments and agencies
			 shall—
				(1)collect and make
			 publicly available data on the incidence of child marriage in countries that
			 receive foreign or development assistance from the United States where the
			 practice of child marriage is prevalent, including to the extent appropriate
			 the countries listed in subsection (b); and
				(2)collect and make
			 publicly available data on the impact of the incidence of child marriage and
			 the age at marriage on progress in meeting key development goals.
				(b)CountriesThe countries referred to in subsection
			 (a)(1) are Afghanistan, Bangladesh, Burkina Faso, Cameroon, the Central African
			 Republic, Chad, the Democratic Republic of the Congo, the Dominican Republic,
			 Eritrea, Ethiopia, Guinea, Honduras, India, Madagascar, Malawi, Mali,
			 Mozambique, Nepal, Nicaragua, Niger, Nigeria, Senegal, Sierra Leone, Tanzania,
			 Uganda, and Zambia.
			6.Department of
			 State’s country reports on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
			(1)in section 116 (22
			 U.S.C. 2151n), by adding at the end the following new subsection:
				
					(g)(1)The report required by
				subsection (d) shall include, for each country in which child marriage is
				prevalent, including to the extent appropriate the countries listed in
				paragraph (2), a description of the status of the practice of child marriage in
				such country and the type and amount of United State foreign assistance being
				used for the primary goal of preventing child marriage in such country.
						(2)The countries referred to in paragraph (1)
				are Afghanistan, Bangladesh, Burkina Faso, Cameroon, the Central African
				Republic, Chad, the Democratic Republic of the Congo, the Dominican Republic,
				Eritrea, Ethiopia, Guinea, Honduras, India, Madagascar, Malawi, Mali,
				Mozambique, Nepal, Nicaragua, Niger, Nigeria, Senegal, Sierra Leone, Tanzania,
				Uganda, and Zambia.
						(3)In this subsection, the term
				child marriage means the marriage of a girl or boy, not yet the
				minimum age for marriage stipulated in law or under the age of 18 if no such
				law exists, in the country in which such girl or boy is a
				resident.
						;
				and
			(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
				
					(j)(1)The report required by subsection (b) shall
				include, for each country in which child marriage is prevalent, including to
				the extent appropriate the countries listed in paragraph (2), a description of
				the status of the practice of child marriage in such country and the type and
				amount of United State foreign assistance being used for the primary goal of
				preventing child marriage in such country.
						(2)The countries referred to in paragraph (1)
				are Afghanistan, Bangladesh, Burkina Faso, Cameroon, the Central African
				Republic, Chad, the Democratic Republic of the Congo, the Dominican Republic,
				Eritrea, Ethiopia, Guinea, Honduras, India, Madagascar, Malawi, Mali,
				Mozambique, Nepal, Nicaragua, Niger, Nigeria, Senegal, Sierra Leone, Tanzania,
				Uganda, and Zambia.
						(3)In this subsection, the term
				child marriage means the marriage of a girl or boy, not yet the
				minimum age for marriage stipulated in law or under the age of 18 if no such
				law exists, in the country in which such girl or boy is a
				resident.
						.
			
